Title: Miscellaneous Lottery Papers, 1748
From: Franklin, Benjamin
To: 


The Philadelphia Lottery Papers in the Yale University Library contain many orders by the Managers to their treasurer William Allen to pay for gun carriages and repairs or for personal services and expenses. Franklin was not one of the managers of either lottery; he was, however, a member of a committee which joined them in spending the money (see above, p. 222). Documents illustrating this participation are grouped together here rather than in their respective chronological places.
 
   
      
         [1]
         March 21. 1748,9
      
      Pay to John Pass or Order the Sum of Seventy Pounds, out of the Lottery-Money in your Hands, on his Account for making the Field Carriages.
      
         
            
            }
            Wm: Clymer
         
         
            To William Allen, Esqr

            Samuel M’call senr
         
         
            Treasurer of the Philadelphia Lottery.
            B Franklin
         
      
      Recd. March 22d. 1748/9 of William Allen Seventy pounds being in full of the within Order 
      
         
             
            his
            
         
         
            per John
            X
            Pass
         
         
             
            Mark
            
         
      
      Memd. he gave three Receipts which were for parts of the seventy pound above mentioned to be cancelled now.
      Endorsed: John Pass’s Receipt £70.
   

   
      [2]
         March 21. 1748/9
      Pay to Mr. Samuel M’call or Order Nine Pounds, being for Powder he furnish’d to try the Guns brought from N York.
      
         
            To William Allen Esqr
            }
            Wm: Clymer
         
         
            Treasurer of the first Philadelphia Lottery
            B Franklin
         
      
Recd the 21st. March 1748/9 of Willm. Allen Esqr. payment of the above Order.
      per Samuel M’call SENR
Endorsed: Managers Order pd. S. M’call senr. £9.

   
      
         [3]
         June 6. 1749.
         We whose Names are hereunto subscribed are of Opinion, that Jno Pass should be paid the Ballance of his Account for making the Field Carriages.
         Wm: ClymerB Franklin
      
      
         Sir
         In Consequence of the within opinion of two of the Managers for the Lottery, you will please to pay the Ballance of Mr. Pass’s Account.
         Samuel M’call senr.
      
      
         To Wm. Allen Esqr
         Recd. Philadelphia June 7th. 1749 of William Allen Seventeen pounds Seventeen Shillings and eleven pence being the full Ballance of my Account of Field Pieces against the Lottery Managers.
         
            
               
               his
            
            
               Test. Alexr. Stuart
               per John X Pass
            
            
                
               Mark
            
         
      
   
   
      
         [4]
         Sir
         Nov. 23. 1749
      Mr. Kent serv’d at the last Lottery as one of the Clerks, for which he has not yet receiv’d any thing. He is just going to N. England. It is scarce worth while to call the Managers together on this Occasion. We suppose they will not disapprove of his being allow’d the same Pay as he had for his Service in the first Lottery, especially as the latter requir’d more Days Attendance.
      
         
            To Wm. Allen Esqr
            B Franklin
         
         
              Treasurer of the Lottery
            Phil Syng
         
      
      Recd. Philadelphia Novr. 23d. 1749 of William Allen the sum of Ten pounds in pursuance of the within Order being in full for my Service as Clerk to the second Philadelphia Lottery.
      Joseph Kent
      Endorsed: Lotty Order
   
   
   
      
      
         [5]
         To The menagers of The Lottery Dr.
      
      To painting four Field cariages £4. 0. 0
      Gustavus Hesselius
      
      
      Sir
         Jan. 10. 1749,50
      The above has been long due, and I think it should be paid. Your humble Servant
      B Franklin
         To Majr. M’Call
      
      
        Recd. Jany 11th. 1749/50 of William Allen four pounds in full of the above Account
John Hesselius 
      
   

   
      [6]
      Recd. Apl. 25th. 1750 of William Allen Three hundred and fourteen pounds ten Shillings being to pay for the Guns brought from Boston per me
      B Franklin
      Endorsed: Mr. Franklin’s Receipt £314.10
   
